NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0192-17T2

WILLIAM ECKBOLD,

        Appellant,

v.

NEW JERSEY DEPARTMENT OF
CORRECTIONS,

     Respondent.
____________________________

              Submitted June 5, 2018 – Decided July 26, 2018

              Before Judges Hoffman and Gilson.

              On appeal from the New Jersey Department of
              Corrections.

              William Eckbold, appellant pro se.

              Gurbir S. Grewal, Attorney         General, attorney
              for respondent (Melissa            Dutton Schaffer,
              Assistant Attorney General,        of counsel; Erica
              R. Heyer, Deputy Attorney           General, on the
              brief).

PER CURIAM

        Appellant William Eckbold, a New Jersey State Prison inmate,

appeals from the June 21, 2017 final agency decision of the

Department of Corrections (DOC).                The decision found Eckbold
committed prohibited act *.803/*.203 — attempting to possess or

introduce "any prohibited substances such as drugs, intoxicants

or related paraphernalia not prescribed for the inmate by the

medical or dental staff," in violation of N.J.A.C. 10A:4-4.1(a) —

and imposed disciplinary sanctions.        We affirm.

                                      I

       In February 2017, the DOC's Special Investigation Division

(the Division) conducted an investigation concerning suspected

drug trafficking at the New Jersey State Prison.          Pursuant to that

investigation,    the    Division    determined   Eckbold    conspired      to

introduce Suboxone, a controlled dangerous substance, into the

prison via fictitious mail.         Subsequently, a correction sergeant

conducted an investigation and determined the charges had merit.

The correction sergeant then served Eckbold with the disciplinary

charges, and referred the charges to a hearing officer for further

action.

       The disciplinary hearing commenced on May 1, 2017.           Eckbold

pled    not   guilty    and   requested   the   assistance   of    counsel-

substitute,    which    he    received.    Relying   on   the     Division's

investigation report, on May 11, 2017, the hearing officer found

Eckbold guilty and sanctioned him to 180 days administrative

segregation, 180 days loss of commutation time, permanent loss of

contact visits, 365 days of random urine monitoring, and thirty

                                      2                              A-0192-17T2
days loss of recreation privileges.              Eckbold administratively

appealed, and on June 21, 2017, the DOC issued a final agency

decision upholding the hearing officer's decision.

       On appeal, Eckbold argues the hearing officer violated his

due process rights in making a finding without a laboratory report

confirming the substance found was Suboxone; he was not provided

sufficient time to prepare for his hearing; and the hearing officer

lacks the authority to revoke his recreation privileges for thirty

days.    We reject those arguments.

                                      II

       Our role in reviewing the decision of an administrative agency

is limited, and administrative agency decisions carry with them a

"presumption of reasonableness."            City of Newark v. Nat. Res.

Council, 82 N.J. 530, 539 (1980).          We reverse an agency's decision

only    when   it   is   arbitrary,   capricious,   or   unreasonable,    or

unsupported by substantial credible evidence.             Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980); In re Musick, 143 N.J.

206, 216 (1996).

       An adjudication of guilt of an infraction must be supported

by "substantial evidence."        N.J.A.C. 10A:4-9.15(a).     Substantial

evidence is "such evidence as a reasonable mind might accept as

adequate to support a conclusion."          In re Pub. Serv. Elec. & Gas,

35 N.J. 358, 376 (1961) (citation omitted).               The substantial

                                      3                            A-0192-17T2
evidence standard permits an agency to apply its expertise when

the evidence supports more than one conclusion. See In re Vineland

Chem. Co., 243 N.J. Super. 285, 307 (App. Div. 1990) (internal

quotations and citation omitted) ("[When] there is substantial

evidence   in   the   record   to   support   more   than   one   regulatory

conclusion, it is the agency's choice [that] governs.").

     Having reviewed the record in light of this standard of

review, we discern no basis to disturb the hearing officer's

findings, which the DOC adopted.          Eckbold's contention that the

hearing officer did not rely on substantial, credible evidence

lacks persuasion.      The Division's investigatory report, on which

the hearing officer relied, reveals Eckbold was engaged in a scheme

to bring prohibited substances into the prison, and a substance

bearing the markings of Suboxone was found in fictitious mail

addressed to Eckbold. Therefore, we are satisfied that the hearing

officer relied on adequate evidence in making her determination.

     Eckbold's claim that he was given insufficient time to prepare

for his hearing also lacks merit. "Prison disciplinary proceedings

are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply."

Jenkins v. Fauver, 108 N.J. 239, 248-49 (1987) (citation omitted).

An inmate's limited procedural rights, initially set forth in

Avant v. Clifford, 67 N.J. 496, 525-46 (1975), and codified in

                                      4                              A-0192-17T2
N.J.A.C. 10A:4-9.1 to -9.28, "strike the proper balance between

the security concerns of the prison, the need for swift and fair

discipline, and the due-process rights of the inmates."        Williams

v. Dep't of Corr., 330 N.J. Super. 197, 203 (App. Div. 2000)

(citing McDonald v. Pinchak, 139 N.J. 188, 202 (1995)).        Further,

N.J.A.C. 10A:4-9.2 provides,

           The disciplinary report shall be served upon
           the inmate within [forty-eight] hours after
           the violation unless there are exceptional
           circumstances. The report shall be delivered
           by the reporting staff member or the
           investigating custody staff member.        The
           report shall be signed        by the person
           delivering it and the date and time of
           delivery shall be noted.     The inmate shall
           have [twenty-four] hours to prepare his or her
           defense.

     Here, the record reflects the violation occurred on April 28,

2017, and Eckbold was notified of that violation the following

morning.   Eckbold's hearing was initially scheduled for May 1,

2017, yet it was postponed twice to May 11, 2017; thus, all three

hearings   exceeded   the   twenty-four   hour    notice   requirement.

Accordingly, Eckbold's argument that he lacked sufficient time to

prepare fails.

     Finally, Eckbold's argument that his recreational privileges

cannot be suspended lacks persuasion.            The DOC asserts that

N.J.A.C. 10A:4-5.1 permits the loss of any privileges, including

recreational privileges.    We find the agency's interpretation of

                                  5                             A-0192-17T2
its own regulations reasonable, and therefore will not disturb

them on appeal. See In re Eastwick Coll. LPN-to-RN Bridge Program,

225 N.J. 533, 541 (2016) (internal quotations and citation omitted)

("An   appellate   court   defer[s]       to   an   agency's   interpretation

of . . . [a] regulation, within the sphere of [its] authority,

unless the interpretation is plainly unreasonable.").

       Affirmed.




                                      6                               A-0192-17T2